Citation Nr: 0205984	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  95-16 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased initial evaluation for aseptic 
meningitis, currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
November 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision from 
the Department of Veterans' Affairs (VA) regional office (RO) 
in Phoenix, Arizona.

In accordance with Fenderson v. West, 12 Vet. App. 119 
(1999), the issue in this case have been rephrased to reflect 
that the veteran is appealing the initial evaluation assigned 
for his service-connected aseptic meningitis.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development all facts pertinent to his claims.

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal that can be 
obtained by VA has been obtained by the RO.

3.  The veteran's service-connected aseptic meningitis is 
manifested by severe headache, severe photophobia, muscle 
aches and spasms, fever and nausea.  These symptoms of the 
active disease are followed by residuals of fatigue and 
weakness of a few to several weeks duration.

4.  The veteran's service-connected aseptic meningitis recurs 
approximately three to four times per year, perhaps less; the 
veteran does not have active aseptic meningitis between 
recurrences and the convalescence period following attacks 
does not result in material impairment of industrial 
adaptability; the manifestations more closely approximate a 
moderate migraine headache disability.



CONCLUSION OF LAW

The schedular criteria for a 30 percent evaluation, but not 
higher, for residuals of meningitis, described as chronic 
headaches have been met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.7, 4.124a, 
Diagnostic Codes 8019, 8100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

A.  Duty to Assist

The recently enacted Veterans Claims Assistance Act of 2000 
(hereafter VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001), contains extensive provisions 
modifying the adjudication of all pending claims. Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 011-00.  The 
new law revises the former § 5107(a) of title 38 United 
States Code to eliminate the requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in developing 
the facts pertinent to the claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

While this matter was pending before the Board, the United 
States Court of Appeals for the Federal Circuit decided 
Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 2002); 
See also Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 
2002).  In Bernklau, the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The October 1994 RO notification letter and rating decision 
advise the veteran of the rating criteria for spinal 
meningitis and explain the particulars of why her disability 
did not warrant an evaluation in excess of 10 percent.  This 
was further explained in the December 1994 statement of the 
case (SOC) and subsequent supplemental SOCs.  The veteran did 
not indicate the existence of any outstanding Federal 
government record that could substantiate the claim.  Nor did 
she refer to any other records that could substantiate her 
claim.  Since the RO has secured a complete record, the 
requirement under the VCAA that the RO advise the claimant of 
how responsibilities in developing the record are divided is 
moot.  The RO advised the veteran that she should send in 
work or school records to substantiate the alleged periods of 
recuperation; however, the appellant did not provide 
documentation or assert names and addresses or a release for 
where such documentation could be obtained.  The VA afforded 
the veteran multiple thorough VA examinations.  Accordingly, 
the Board finds that the claim has been adequately developed 
and the requirements of the VCAA have been met.

B.  Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.1 (2001).

The terms "mild," "moderate" and "severe" are not 
defined in VA regulations, and the Board must arrive at an 
equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In every instance where the schedule does not provide a 0 
percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Meningitis may be rated from 10 percent to 100 percent in 
proportion to the impairment of motor, sensory, or mental 
function.  Under 38 C.F.R. § 4.124a, DC 8019, a 100 percent 
evaluation is warranted for active febrile epidemic 
cerebrospinal meningitis. A 10 percent evaluation is 
warranted for minimum residuals of epidemic cerebrospinal 
meningitis. 

For the assignment of the minimum rating for residuals of 
epidemic cerebrospinal meningitis, the residuals must be 
ascertainable. A determination as to the presence of 
residuals not capable of objective verification, i.e., 
headaches, dizziness, fatigability, must be approached on the 
basis of the diagnosis recorded; subjective residuals will be 
accepted when consistent with the disease and not more likely 
attributable to other disease or no disease.  It is of 
exceptional importance that when ratings in excess of the 
prescribed minimum ratings are assigned, the diagnostic codes 
utilized as bases of evaluation be cited, in addition to the 
codes identifying the diagnoses. See id., Note (2001).

Under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (Migraine), a 
50 percent rating is warranted with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  A 30 percent rating is warranted 
with characteristic prostrating attacks occurring on an 
average once a month over the last several months.  With 
characteristic prostrating attacks averaging one in two 
months over the last several months, a 10 percent rating is 
warranted.  With less frequent attacks, a 0 percent rating is 
warranted.  38 C.F.R. §§ 4.124a, DC 8100 (2001).

C.  Facts

Service medical records show that the veteran was first 
diagnosed with aseptic meningitis in May 1989.  She was 
admitted to a civilian hospital for a period of nine days.  
Records show that she was subsequently placed on four hour 
days for a period of approximately ten days.  She suffered a 
recurrence of aseptic meningitis in March 1990, for which she 
was hospitalized for seven days and placed on four hour days 
for approximately one month.  In October 1990, she had 
another recurrence and was placed on convalescent leave for 
seven days.  She had another recurrence of aseptic meningitis 
in July 1991.  At that time, she was admitted for three days 
treatment.  Her next recurrence was in June 1993.  She 
reported that she had a history of six attacks of viral 
meningitis.  The veteran underwent a separation examination 
in July 1993.  She reported a history of viral meningitis, 
with her first occurrence being in 1989 and her latest 
recurrence being in June 1993.  The veteran had another 
recurrence in September 1993.  In November 1993, she was 
given a profile to refrain from operating machinery due to 
medication she was taking for residuals of aseptic 
meningitis.

The veteran underwent a neurology consultation with Dr. 
J.P.S. in September 1994.  The medical history revealed that 
the veteran suffered from episodes of viral meningitis, the 
first being in 1989.  The pertinent sequelae included a 
headache, which is diffuse involving her whole head at times 
with a throbbing component and photophobia, and nuchal 
rigidity.  The sequelae would last from one to two weeks with 
an episode.  Dr. S. reviewed some of the veteran's records, 
which included MRIs, CTs, and multiple lumbar punctures.  He 
noted that the veteran always evidenced a pleocytosis with 
episodes, with cell count ranging from 100 to 200; at times, 
these were 100 percent lymphocytes.  Other times, there was 
57 percent polyps with hypoglycorrhachia.  Protein was 
elevated on several lumbar taps and all the cultures showed 
aseptic meningitis.  One CT report reflected only evidence of 
multiple calcifications of the falx cerebri; otherwise, it 
was within normal limits.  One peripheral smear showed 
evidence of leukopenia with a white blood cell count of 2.3.  
When asked specifically about the possibility of 
immunocompromise and risk factors for HIV, the veteran denied 
any intravenous drug abuse, sexual promiscuity, or history of 
blood transfusion.  She did have a history of candiasis, 
however, it was related to receipt of IV antibiotics.  Her 
last episode was in August 1994, during which, she received 
Percocet and rested two to three weeks until she returned to 
her normal baseline status.  Past medical and surgical 
histories and family history were unremarkable.  The veteran 
was not on any medication and has no known drug allergies.  

The physical examination showed a normal inventory of systems 
including dermatological, endocrine, EENT (ears, eyes, nose 
and throat), respiratory, cardiovascular, gastrointestinal 
and genitourinary.  The mental status examination indicated 
the veteran was alert and oriented times three.  There were 
no cognitive deficits or aphasia.  Language was intact and 
she was able to follow both one and three-step commands.  
Short-term memory was 3/3 after five minutes.  Cranial nerve 
exam II-XII were grossly intact.  Pupils were equal and 
reactive to light and accommodation.  Extraocular muscles 
were intact.  Fundi were without papilledema.  Spontaneous 
venous pulsations were normal.  There was no nystagmus.  
Facial sensation was normal and there was no gross facial 
asymmetry.  Gag reflex was positive and tongue was midline.  
Hearing was intact bilaterally.  Sternocleidomastoid and 
trapezius was 5/5 bilaterally.  Gross motor testing was 5/5 
for all muscle groups with good bulk and tone.  There was no 
pronator drift elicited or tremor noted.  Sensory exam showed 
the veteran was intact to both primary and cortical 
modalities bilaterally.  Muscle stretch reflexes were 
symmetrical throughout and toes were downgoing bilaterally.  
Cerebellar exam showed finger-to-nose and heel-to-shin were 
both performed well.  No dysmetria was noted.  Gait was 
within normal limits; no ataxia was noted.  Romberg sign was 
negative.  The veteran was able to tandem well and was able 
to walk on her heels and toes.  No carotid bruits were 
elicited and no meningeal signs were noted.  Examination of 
the head and neck was unremarkable.  Range of motion in the 
cervical spine was normal in all directions.

The diagnostic impression was recurrent history of viral 
meningitis, specifically, Mollaret's meningitis.  Dr. S. 
opined that the veteran required an evaluation by an 
infectious disease physician to determine whether she is 
immunocompromised.  He noted the evidence of leukopenia on a 
1990 peripheral CBC and contemporaneous negative HIV test, 
which he thought needed further evaluation.

The veteran underwent an infectious disease consultation with 
Dr. F.S.Y. in November 1994.  He noted that the veteran had 
classical Mollaret's meningitis and it was quite likely that 
she would have recurring bouts of it the rest of her life.  
Dr. Y. found some suggestion that it was related to the 
Herpes simplex virus.  He recommended that during her next 
episode, she undergo a spinal tap to determine whether there 
is evidence of IgG antibodies to the Herpes simplex virus II, 
specifically, the gG-2 protein.  Should the protein be 
identified, Dr. Y concluded that prescribing suppressive 
doses of Zovirax might prevent recurrences of meningitis.

Later in November, laboratory tests showed significant 
changes in the veteran's white count, hemoglobin, hematocrit, 
and platelet count.  Serological studies for HSV-I and II IgG 
suggested contact with one, the other, or both viruses.  Dr. 
Y. advised the veteran that her blood work showed that she 
was moderately anemic with no major change.  Dr. Y was unable 
to determine the reason for the anemia but was able to state 
that it was not the type of anemia that would benefit from 
taking iron.  He also noted that her platelets were a little 
elevated, which he thought could be consistent with recent 
illness.

The veteran underwent a VA physical examination in February 
1996.  The medical history indicated that she had 10 to 15 
episodes of aseptic meningitis since May 1989, when she was 
hospitalized for several weeks and then off duty for a total 
of 60 days.  She reported that her next episode was in 
January 1990 and since then, she has had two or three 
episodes a year that lasted about one week, followed by 30 to 
60 days of convalescence.  A review of her records showed 
multiple lumbar punctures with WBCs (white blood cells) in 
the spinal fluid between 100 and 200, frequently 100 percent 
lymphocytes, at one time up to 57 percent polyps, usually 
normal glucose.  There was reported hypo-glycorakia.  Spinal 
fluid exams have indicated negative tests for cocci, HIV, 
cryptococcus, viral cultures, bacterial antigen screens, 
cytology, acid fast smears and cultures, fungal smears and 
cultures, and brucellosis titers.  HIV serology has been 
negative.  The veteran denies genital lesions, but did have 
urticaria on her trunk and extremities from August 1990 to 
March 1991, which was never biopsied.  HSV (herpes simplex 
virus) antibodies have never been detected in her spinal 
fluid to her knowledge.  PCR (protein catabolic rate) for HFC 
(hydrofluorocarbon) 1 or 2 has never been performed.  The 
veteran has had no other symptoms or signs other than 
headache, fever, stiff neck and the rash on one occasion.  
The veteran underwent a trial of Zovirax prophylaxis, but 
this did not prevent attacks.  The veteran reported no 
current medications, no known drug allergies, and no history 
of HSV-2 infection.  Past medical history and family history 
were negative or noncontributory.  The veteran reported that 
she does not drink or smoke and that she quit her last job as 
an investigative assistant in a local police department due 
to stress.

The physical examination indicated a well developed, well 
nourished, well hydrated female in no acute distress.  She 
had normal speech and mentation.  A detailed cranial nerve 
exam, including fundoscopy, revealed no abnormalities.  The 
cervical spine was supple without evidence of meningismus or 
Lermete's.  Power was normal throughout, reflexes were 
symmetric, and toes were downgoing.  Sensation was intact to 
primary and sensory modalities and coordination were normal.  
The diagnostic impression was recurring meningitis, two to 
three times a year, documented by multiple lumbar punctures.  
The episodes generally require five days of hospitalization 
and complete bed rest, IV fluids and then a slow recovery 
period of a month or two.  It is likely that the veteran has 
Molares recurrent meningitis, which is an HSV-2 infection, 
but this has not been proven; it is possibly a form of 
Beshay's, but there is no strong evidence of it.

Aftercare instructions from C. Regional Hospital indicate the 
veteran was treated there for meningitis in November 1996.

The veteran underwent a general VA physical examination in 
April 1998.  The medical history reflects the veteran has had 
20 subsequent episodes since she first developed aseptic 
meningitis in 1989.  The episodes occur three to four times a 
year.  The last two episodes were treated with antibiotics, 
Demerol, Percocet, and Lortab.  During the episodes, she has 
a stiff neck, headaches, painful legs and fever usually.  She 
was treated in an emergency room for the second to last 
episode and she underwent a spinal tap, which was positive 
for aseptic meningitis.  The veteran reports that she feels 
well between episodes and is feeling well at the time of the 
examination.  She receives no social security disability 
benefits; she is currently unemployed.

The physical examination showed normal findings.  Her 
movements around the examination room and on and off of the 
examination table were normal; her gait was normal.  She was 
able to hop on either foot, heel and toe walk, squat and 
rise, raise her arms above her head, bend forward normally, 
tandem walk, and heel and shin normally.  Deep tendon 
reflexes were equal and reactive.  There were no sensory or 
motor deficits or meningeal signs.  Her neck was not stiff.  
The diagnostic impression was recurring aseptic meningitis.  
The examiner stated that this aseptic meningitis could be 
caused by Lyme disease and syphilis; he noted another 
neurologist had mentioned Mollerets syndrome.  He further 
noted that the episodes of meningitis had been accompanied by 
urticaria since 1993.

The veteran also underwent a brain and spinal cord VA 
physical examination in April 1998.  The medical history was 
essentially duplicative of history taken in February 1996.  
Additionally, the medical history provided that the symptoms 
during an episode gradually worsen, especially the severity 
of the headaches.  Then the headaches remain very severe from 
a week to ten days.  During this time, the veteran suffers 
from severe photophobia.  She feels severely fatigued by the 
episodes and is unable to attend work or school during the 
bout.  The symptoms are temporarily improved by medications, 
such as Percocet and Lortab.  The headache is occasionally so 
severe that she goes to the emergency room for a shot of 
Demerol.  She has a fever of 101 degrees during episodes.  
The episodes recur as frequently as once every three months 
or as seldom as once in nine months, but she has never gone 
an entire 12 months without an episode.  The veteran reported 
she attends theology school.

Physical examination showed the veteran was alert and 
oriented times three.  Speech was fluent and appropriate.  
Pupils were equal, round, and reactive to light; extraocular 
muscles were intact.  The face was symmetric and visual 
fields were full to confrontation.  The tongue was midline 
and the funduscopic exam was unremarkable with clear flat 
disks.  The neck was supple.  The veteran reported no neck 
pain at the time.  Strength was 5/5 throughout.  Deep tendon 
reflexes were 1/4 throughout except at the ankle jerks, where 
they were trace bilaterally.  Sensory examination was normal 
to pinprick, vibration, proprioception and graphesthesia.  
Finger-to-nose and rapid alternating movements were 
unremarkable.  Gait was stable on regular gait, toe gait, 
heel gait, and tandem gait.  The examiner made no diagnosis; 
he noted that the veteran had seen numerous neurologists and 
infectious disease doctors in the past and it has always been 
felt that she has Mollarete's syndrome.  The examining doctor 
concluded, in light of all the previous diagnostic tests, 
that only a syphilis serology and rheumatology work-up was 
needed to rule out a rheumatologic recurrent meningitis.  He 
opined that the veteran sounded fairly disabled during these 
attacks.  She reported that she was forced to take two to 
three weeks off of school or work on average during the 
episode's acute phase.  She reported that she had some 
difficulty with employers, who found it hard to believe that 
she could be healthy one day and so ill the next.  The 
examiner ordered several serological tests.

A VA examiner reviewed the veteran's chart in November 2000 
and found that the results of the serological tests were not 
there.  The tests were reordered.  The results were reviewed 
and reported in an addendum dated in January 2001.  The 
laboratory tests show a sedimentation rate of 65, a 
qualitative ANA that was negative, and an anticentromere 
antibody that was less than 1:40.  Serology was negative with 
the exception of an abnormal sedimentation rate that was 
mildly high.  The examiner concluded that all of the test 
results were in keeping with the diagnosis of Mollaret's 
meningitis.  The sedimentation rate was interpreted as a 
nonspecific acute phase reactant for infection.

The veteran presented to S.J. Hospital in July 2001, 
complaining of headache, chills, and stiff neck.  She 
reported a history of intermittent viral meningitis three 
times a year for the last ten years.  Her last episode was 
approximately one year ago.  After diagnostic testing was 
performed, including a head CT scan, a lumbar puncture, and 
blood work, the diagnosis of fungal meningitis was made.  The 
veteran was initially treated in the emergency room with 
morphine for pain control, and acyclovir and Diflucan.  She 
was admitted to the Neurology service and medications were 
changed to Famvir.  After five days, the veteran was 
discharged in stable condition.

The veteran followed up at B.N. Clinic in September 2001.  
She reported that her bout of meningitis in July had 
resolved.  She did not wish to continue on daily medication, 
contrary to Dr. C's recommendation of prophylactic Famvir.  
She denied any constitutional symptomatology, such as fever 
or chills.  Upon examination the veteran looked well.  Her 
language function was intact with good orientation, 
concentration and memory.  Cranial nerves II through XII were 
intact and symmetrical.  Motor and cerebellar functions were 
intact.  Gait was normal and her neck was supple.  The 
neurological examination was unremarkable.  The veteran 
reported that there were 12 months between her recurrent 
attacks of viral meningitis.

The veteran testified before a travel Board in July 1996.  
Her testimony is summarized as follows:

The veteran had her first episode in May 1989 and was out 30 
to 45 days.  She was having recurrences two to four times a 
year.  She felt depleted from 30 to 45 days after an episode 
and would get back up to speed in about three months.  
(Transcript (T.) at p. 3)  She has had approximately 20 
episodes since 1989.  Sometimes she would not go to the 
doctor because she knew what she had and did not want to go 
through the pain of enduring a spinal tap.  She has had about 
15 or 16 spinal taps since 1989.  There was an episode in 
April 1996 for which she did not go to the doctor; she knew 
what it was so she just took medication and stayed in bed for 
a couple of weeks.  (T. at p. 4)  She began working at C 
Police Department in late 1993 or early 1994 and stopped in 
January 1995.  (T. at p. 6)  She became sick in January 1995, 
but did not lose any time from work.  (T. at p. 7)

When the veteran has an episode, she will wake up about 2:00 
or 3:00 a.m. with a pounding headache.  She will be unable to 
stand and has to put her head down.  She has sharp pains 
through the back of her legs and a stiff neck.  She's told 
it's like a migraine, but worse.  (T. at p. 7)  She must be 
in a dark room because she can not tolerate light.  She had 
nausea and fever when she first got meningitis, but she no 
longer has nausea any more and only has fever sometimes; she 
has headaches always.  The episodes last ten days and she 
can't do anything; she stays in bed.  (T. at p. 8)  The 
veteran takes Percocet from four to five days until the 
headache gradually goes away in about ten days.  After that, 
she's tired and weak.  The attacks recur once or twice a year 
and she is fine between attacks.  (T. at p. 9)  Since leaving 
the military, she has been treated at Luke Air Force Base 
(AFB) Medical Center and C. Regional Hospital.  (T. at p. 10)

II.  Analysis

The Board notes initially that the veteran's service 
connected disability is difficult to rate due to both the 
cyclic nature of recurrences of disabling symptoms between 
much greater intervals of asymptomatic periods and the 
specific manifestations, some of which are subjective.  The 
rating schedule effectively recognizes this with flexible 
criteria.   

Turning first to the cyclic feature of the disability, a 
thorough review of the record indicates that from the initial 
diagnosis of aseptic meningitis to the date the veteran 
separated from service, a period of four years and six 
months, she had a total of six documented episodes of aseptic 
meningitis.  After she had separated from the service, 
medical records document only two occasions where the veteran 
sought treatment of the active disease.  These occasions were 
in November 1996 when she sought treatment at C. Regional 
Hospital and in July 2001 when she sought treatment from S.J. 
Hospital. 

The veteran has consistently given medical histories that 
reflect bouts of aseptic meningitis three to four times a 
year for at least ten years.  Specifically, she testified 
that she had an episode in January 1995 after quitting her 
job at C. Police Department and in April 1996.  (T. at pp. 4, 
6)  The Board also notes that the veteran sought a 
consultation from a neurologist in September 1994, at which 
time, she reported her latest recurrence was in August 1994.  
The diagnostic impression, recurrent history of viral 
meningitis, indicates that the veteran did not have an active 
disease at that time, but the cyclic nature of the disability 
was acknowledged.  She has reported that she is reluctant to 
seek treatment each time she is symptomatic because treatment 
sometimes involves painful spinal taps.  The Court has held 
that a lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The rating criteria, however, prove that 
consideration should be given to subjective reports, where 
those reports are consistent with the clinical records, and 
the manifestation is "not more likely attributable to other 
disease or no disease."  

A review of the documented treatment received for active 
aseptic meningitis thus reveals that the veteran was 
hospitalized eight times for periods ranging from three days 
to nine days since the diagnosis.  The last recurrence, July 
2001, required a five-day hospitalization.  The veteran 
testified that she needs 30 to 45 days of convalescence.  (T. 
at p. 3)  Although a request was made for documentary 
evidence to support her contention, the veteran provided 
nothing, such as school or work attendance records.  Service 
medical records show generally short periods of 
convalescence, ranging from seven days convalescent leave in 
October 1990 to restricted duty for a 30-day period in March 
1990, during which she worked four hour days.  Accordingly, 
the Board concludes that episodes average approximately three 
to four times per year; however, the Board does not find the 
her testimony is supported of 30 to 45 days of convalescence 
after each episode, at least to the extent that the period of 
convalescence materially interferes with employment. 

Turning to the specific manifestations, the veteran's 
description of her symptoms, severe headache, severe 
photophobia, muscle aches and spasms, fever and nausea 
appears to be consistent with the sequelae of aseptic 
meningitis.  The Board notes that fever and nausea were 
present more at the beginning of the veteran's illness and 
are now less frequent, if present at all.  The symptoms of 
the active disease are followed by several weeks of fatigue 
and weakness.  The veteran has given a history feeling well 
between attacks.  The medical evidence does not indicate that 
the veteran's symptoms are attributable to any other disease 
or infection.  

In summary, judged by the clinical medical records, the 
recurrences have been approximately once every nine months or 
more.  The Board is persuaded that the actual frequency is 
greater and approximates three to four times a year, or 
perhaps less.  The individual episodes are highly disabling, 
but of relatively short duration and the convalescence period 
is not marked by significant industrial incapacity.  Given 
this overall pattern, the RO's judgment to assign a 10 
percent rating was reasonable.  The Board concludes, however, 
that giving the veteran the benefit of the doubt, the actual 
level of industrial impairment more nearly approximates the 
level of disability recognized under the criteria of moderate 
migraine headaches.  In assigning this rating, the Board is 
giving considerable weight to the effects of the cyclic 
nature of the disability on her ability to obtain and retain 
employment.  This is analogous to the criteria for an 
extraschedular rating and therefore, further consideration 
under 38 C.F.R. § 3.321(b) (2001) is not warranted.  
Accordingly, the veteran is entitled to an increased 
evaluation of 30 percent.

In deciding the veteran's increased rating claim, the Board 
has considered the Court's determination in Fenderson v. 
West, 12 Vet. App. 119 (1999), and whether she is entitled to 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board 
finds that the evidence supports the conclusion that there 
was no actual variance in the severity of the veteran's 
service-connected aseptic meningitis during the appeal period 
that would sustain a higher rating for any time frame.  
Accordingly, the Board does not find evidence that the 
veteran's disability evaluations should be increased for any 
separate period based on the facts found during the appeal 
period.


ORDER

Entitlement to an increased evaluation of 30 percent is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

